DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “a first control board, provided with a binding point voltage generating circuit and M first data driving circuits; the binding point voltage generating circuit outputting two first voltages, two second voltages, and N first voltage-divided binding point voltages;
the first voltages, the second voltages, and the first voltage-divided binding point voltages being inputted into an i-th first data driving circuit; the i-th first data driving circuit outputting Ki first amplified binding point voltages according to the Ki first voltage-divided binding point voltages; the first amplified binding point voltages outputted by other first data driving circuits being further inputted into each of the first data driving circuits; wherein,                         
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        M
                                    
                                
                                
                            
                        
                     Ki = N, Ki, N, and M are all positive integers, and the first voltage-divided binding point voltages inputted into each of the first data driving circuits are different;
a connecting cable, comprising a first metal wire and a second metal wire; one of the second voltages being correspondingly inputted into one of a first end of the first metal wire and a first end of the second metal wire respectively; and
a second control board, provided with a first voltage dividing circuit and P second data driving circuits; a first input terminal of the first voltage dividing circuit being connected to a second end of the first metal wire, a second input terminal of the first voltage dividing circuit being connected to a second end of the second metal wire, and the first voltage dividing circuit outputting N second voltage-divided binding point voltages according to the two second voltages;
the first voltages, the second voltages, and Kj second voltage-divided binding point voltages being inputted into a j-th second data driving circuit; the j-th second data driving circuit outputting Kj second amplified binding point voltages according to the Kj second voltage-divided binding point voltages; the second amplified binding point voltages outputted by other second data driving circuits being further inputted into each of the second data driving circuits; wherein,71270115v.112                         
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        P
                                    
                                
                                
                            
                        
                    Kj = N, K and P are all positive integers, and the second voltage-divided binding point voltages inputted into each of the second data driving circuits are different;
wherein, the first voltage-divided binding point voltages have a polarity opposite to that of the second voltage-divided binding point voltages, the first voltages have a polarity same as that of the first voltage-divided binding point voltages, and the second voltages have a polarity same as that of the second voltage-divided binding point voltages”, in combination with the other limitations set forth in claim 1.
Claim 19 has similar allowable limitations as claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627